      Case 2:16-cr-00094-MHT-WC Document 33 Filed 07/21/21 Page 1 of 1



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )          CRIMINAL ACTION NO.
       v.                              )              2:16cr94-MHT
                                       )                  (WO)
WILLIAM DOUGLAS POSEY                  )

                                  ORDER

      Upon    consideration       of       defendant       William   Douglas

Posey’s petition for early termination of probation,

which the government has orally informed the court that

it does not oppose, and of the recommendation of the

probation officer that defendant Posey’s remaining term

of    probation     be    terminated            due   to   his   successful

compliance with all requirements of his probation, it

is ORDERED that the petition for early termination of

probation (Doc. 29) is granted; that defendant William

Douglas      Posey’s     probation         is     terminated;    and     that

defendant Posey is discharged.

      DONE, this the 21st day of July, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
